DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–13 are allowed.
	Regarding claims 1–4, 11, and 12, the prior art does not teach or suggest the claimed, “a housing where the deflection unit is mounted, the housing includes a plurality of walls surrounding an inner space of the housing and each having a surface parallel to a rotation axis of the motor unit; and a cover configured to cover an opening of the housing, wherein, as seen in a direction of the rotation axis, the plurality of walls includes a wall closest to a circumscribed circle about the rotation axis, wherein a space is provided in a part of the wall closest to the circumscribed circle of the rotating polygon mirror at a position corresponding to a position of the plurality of reflection surfaces of the rotating polygon mirror in a direction of the rotation axis, and wherein, as seen in a direction perpendicular to the direction of the rotation axis, a part of the cover is provided so as to close the space.”
Regarding claims 5 and 6, the prior art does not teach or suggest the claimed, “a housing where the deflection unit is mounted, the housing includes a plurality of walls surrounding an inner space of the housing and each having a surface parallel to a rotation axis of the motor unit; and a cover configured to cover an opening of the housing, wherein, as seen in a direction of the rotation axis, the plurality of walls includes a wall closest to a circumscribed about the rotation axis, wherein a space is provided in a part of the wall closest to the circumscribed circle of the rotating polygon mirror at a position corresponding to a position of the plurality of reflection surfaces of the rotating polygon mirror in a direction of the rotation axis, and wherein, as seen in a direction perpendicular to the direction of the rotation axis, a part of the cover is provided so as to close the space.”
Regarding claims 7, 10, and 13, the prior art does not teach or suggest the claimed, “a housing where the deflection unit is mounted, the housing includes a plurality of walls surrounding an inner space of the housing and each having a surface parallel to a rotation axis of the motor unit; and a cover configured to cover an opening of the housing, wherein, as seen in a direction of the rotation axis, the plurality of walls includes a wall closest to a circumscribed circle about the rotation axis, wherein, as seen in a direction perpendicular to the direction of the rotation axis, the wall closest to the circumscribed circle and a part of the cover overlap each other in the direction of the rotation axis, wherein, as seen in the direction perpendicular to the direction of the rotation axis, an overlapping region, where the wall closest to the circumscribed circle and the part of the cover overlap each other, is not provided in a position corresponding to a position of the plurality of reflection surfaces of the rotating polygon mirror in the direction of the rotation axis, but is provided only on a side opposite to a side, where a fixing position for the deflection unit and the housing is provided, with respect to the rotating polygon mirror in the direction of the rotation axis, and wherein, as seen in the direction perpendicular to the direction of the rotation axis, the part of the cover as the overlapping region is closer to the rotating polygon mirror than the wall closest to the circumscribed circle with respect to the direction perpendicular to the direction of the rotation axis.”
Regarding claims 8 and 9, the prior art does not teach or suggest the claimed, “a housing where the deflection unit is mounted, the housing includes a plurality of walls surrounding an inner space of the housing and each having a surface parallel to a rotation axis of the motor unit; and a cover configured to cover an opening of the housing, -5-Amendment for Application No.: 17/016175Attorney Docket: 10195783US01wherein as seen in a direction of the rotation axis, the plurality of walls includes a wall closest to a circumscribed circle about the rotation axis, wherein, as seen in a direction perpendicular to the direction of the rotation axis, the wall closest to the circumscribed circle and a part of the cover overlap each other in the direction of the rotation axis, wherein, as seen in the direction perpendicular to the direction of the rotation axis, an overlapping region, where the wall closest to the circumscribed circle and the part of the cover overlap each other, is not provided in a position corresponding to a position of the plurality of reflection surfaces of the rotating polygon mirror in the direction of the rotation axis, but is provided only on a side opposite to a side, where a fixing position for fixing the deflection unit to the housing is provided, with respect to the rotating polygon mirror in the direction of the rotation axis, and wherein, as seen in the direction perpendicular to the direction of the rotation axis, the part of the cover as the overlapping region is closer to the rotating polygon mirror than the wall closest to the circumscribed circle with respect to the direction perpendicular to the direction of the rotation axis.”
Response to Arguments
Applicant’s arguments, see remarks, filed 2/9/2022, with respect to claims 1, 5, and 6 have been fully considered and are persuasive.  The 102 rejections of claims 1, 5, and 6 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852